DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group I drawn to an organo-inorganic nanoparticle and of the species of electrostatically-bound and anti-MICU1 siRNA in the reply filed on 10/8/2021 is acknowledged.
Since searches for the elected invention of Group I rendered results relevant for the invention of Group II, the restriction requirement between the inventions of Groups I and II, as set forth in the Office action mailed on 7/12/2021 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-5, 7-15, 17, and 18 are under examination.

Claim Objections
2.	Claim 9 should recite “The OINC of claim 1, wherein the negatively-charged cargo molecules and the biocompatible negatively-charged inorganic nanoparticles are present in a ratio of about 1:5 (w/w) to about 1:20 (w/w)”.  Appropriate correction is required.

3.	Claim 11 is objected to because of the recitation “a range”.  Appropriate correction to “the range” is required.

4.	Claim 12 is objected to because of the recitation “comprising a charge less than about 10 mV”.  Appropriate correction to “has a zeta potential of less than about 10 mV” is required.

5.	Claim 13 is objected to because of the recitation “comprising an ability to take up”.  Appropriate correction to “having the ability to be taken up” is required.

Claim Rejections - 35 USC § 112(d)
6.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Specifically, by reciting “cargo molecules” and “inorganic nanoparticles”, claim 9 broadens the subject matter of the parent claim 1, which is limited to negatively-charged cargo molecules and negatively-charged inorganic nanoparticles.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. (Small, 2008, 4: 1651-1655; cited on the IDS filed on 2/15/2019), in view of both Fadda et al. (Il Farmaco, 1998, 53: 650-654) and Bochicchio et al. (Current Drug Metabolism, 2014, 15: 882-892), as evidenced by SignaGen Laboratories.
	Rhim et al. teach an organo-inorganic composite (OINC) comprising a gold nanoparticle (AuNP)-plasmid conjugate encapsulated within a cationic Lipofectamine liposome; the gold nanoparticle is a citrate capped AuNP and the plasmid is electrostatically-bound to the AuNP (claims 1, 2, 5, and 7) (see p. 1651, column 2; p. 1652, Fig. 2b; p. 1654, column 1, first full paragraph).  As evidenced by SignaGen Laboratories, is a mixture of DOSPA and DOPE; thus, the Lipfectamine liposome of Rhim et al. consists of the cationic lipid DOSPA and the fusogenic lipid DOPE (claim 1).  Rhim et al. teach using the OINC to transfect cells, i.e., the OINC is formulated with a pharmaceutically acceptable carrier (claim 8) (see p. 1653, Fig. 3).  Rhim et al. teach that the OINC has a zeta potential of less than 10 mV (claim 12) (see the attached Supporting Information, Fig. S1).  
Rhim et al. do not teach a surfactant (claim 1).  Fadda et al. teach that the non-ionic surfactant Tween 20 could be used to obtain liposomes with desired release profiles (see p. 652, Fig. 3; paragraph bridging p. 652 and 653; paragraph bridging p. 
Rhim et al. and Fadda et al. teach DOSPA and not DOTAP (claim 3).  Bochicchio et al. teach that, similar to DOSPA, DOTAP is commonly used for the delivery of nucleic acids such as siRNAs (see p. 887, column 1, first full paragraph).  Thus, replacing DOSPA with DOTAP would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for transfection.  One of skill in the art would have also found obvious to replace the plasmid with an siRNA when siRNA delivery was desired (claim 4). 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 1-5, 7-9, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. taken with both Fadda et al. and Bochicchio et al. and as evidenced by SignaGen Laboratories, in further view of both Xiong et al. (Oncotarget, 2014, 5: 6453-6465) and Arvizo et al. (J. Biol. Chem., 2013, 288: 17610-17618).
The teachings of Rhim et al., Fadda et al., and Bochicchio et al. are applied as above for claims 1-5, 7, 8, and 12.  Rhim et al., Fadda et al., and Bochicchio et al. do not specifically teach that the siRNA is an anti-MICU1 siRNA (claim 15).  Xiong et al. teach that AuNPs inhibit ovarian cancer in vivo via repressing the proliferation and expansion of cancer cells (claim 14) (see Abstract; p. 6453-6454).  Arvizo et al. teach claims 17 and 18).
With respect to claim 9, no evidence has been presented that the selection the claimed ratio range was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).  One of skill in the art would have easily recognized the anti-MUC1 siRNA as a result-effective variable.  One of skill in the art would have found obvious to vary the anti-MUC1 siRNA/AuNP ratio by just using routine experimentation with the reasonable expectation that doing so would identify the ratio resulting in optimal therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 1-5, 7-10, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. taken with each Fadda et al., Bochicchio et al. Xiong et al., and Arvizo et al. as evidenced by SignaGen Laboratories, in further view of Seyhan et al. (RNA, 2005, 11: 837-846).
claim 10.  Seyhan et al. teach that not all siRNA sequences are equally potent.  Seyhan et al. teach using routine experimentation to generate gene-specific siRNA libraries to identify the most potent siRNAs (see Abstract; paragraph bridging p. 837 and 838; p. 839; paragraph bridging p. 842 and 843).  Based on these teachings, one of skill in the art would have found obvious to apply the teachings of Seyhan et al. to MUC1 to achieve the predictable result of identifying the most potent anti-MUC1 siRNA and obtain a composition having enhanced therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1-5, 7-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. taken with each Fadda et al., Bochicchio et al. Xiong et al., and Arvizo et al. as evidenced by SignaGen Laboratories, in further view of both Wang et al. (Current Drug Metabolism, 2010, 11: 129-141) and Lin et al. (Nanomedicine, 2014, 9: 105-120), as evidenced Du et al. (Scientific Reports, 2014, 4: 1-6).
The teachings of Rhim et al., Fadda et al., Bochicchio et al., Xiong et al., and Arvizo et al. are applied as above for claims 1-5, 7-9, 12, 14, 15, 17, and 18.  Rhim et al., Fadda et al., Bochicchio et al., Xiong et al., and Arvizo et al. do not specifically teach a diameter of about 50-300 nm (claim 11).  Wang et al. teach that a size of 50-500 nm prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Furthermore, Lin et al. teach that nanocarriers are internalized via caveolae-mediated endocytosis and micropinocytosis (claim 13) (see p. 107, column 1, first full paragraph).  Thus, one of skill in the art would have reasonably expected that the OINC taught by Rhim et al., Fadda et al., Bochicchio et al., Xiong et al., and Arvizo et al. would possess the ability to be internalized via caveolae-mediated endocytosis and micropinocytosis.
Since, as evidenced by Du et al., DOPE promotes endosomal escape (see p. 1, second paragraph), the DOPE-containing OINC taught by Rhim et al., Fadda et al., and Bochicchio et al. is inherently capable of endosomal escape (claim 13).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

13.	No claim is allowed.  No claim is free of prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633